[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION RE: CHILD SUPPORT ORDER CT Page 9162
Plaintiff Stanley Zaslow filed a motion seeking a modification of the order of child support issued by the court in its February 10, 1988 Judgment of Dissolution. Although unemployed at the time of the dissolution, defendant Denise Zaslow has net employment income of $321.33.
Although employed at the time of the dissolution plaintiff Stanley Zaslow is unemployed; however, he receives $245.00 per week as unemployment compensation. In addition, the plaintiff receives income from the sale of his ownership interest in a Mr. Steak franchise, listed on his February 1988 financial affidavit as having a value of $6,000.00. From the sale of this interest.
Considering the facts of plaintiff's motion for modification within the parameters of Connecticut General Statutes 46b-86,46b-215b(a) and (b), the child support guidelines, as well as the division of property, assets and debts at judgment, the court concludes that its order requiring plaintiff Stanley Zaslow to pay $190.00 per week, together with the premium cost of medical insurance for the minor children is appropriate and equitable.
CLARANCE J. JONES, JUDGE